            Case 7:20-cv-00021-DC Document 35 Filed 10/14/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND DIVISION

YADIRA URANGA,                                §
                                              §
                      Plaintiff,              §
                                              §
                                              §
v.                                            §        CIVIL ACTION NO. 7:20-CV-21
                                              §
MIDLAND ODESSA URBAN                          §
TRANSIT DISTRICT, CITY OF                     §
ODESSA, TEXAS, CITY OF                        §
MIDLAND, TEXAS, RATP DEV                      §
USA, INC., and MIDLAND-                       §
ODESSA TRANSIT                                §
MANAGEMENT, INC.,                             §
                                              §
                      Defendants.             §        JURY DEMANDED

             JOINT AGREED MOTION TO EXTEND EXPERT, DISCOVERY
                     AND DISPOSITIVE MOTIONS DEADLINES

TO THE HONORABLE JUDGE JAMES WESLEY HENDRIX:

       Plaintiff, YADIRA URANGA and Defendants MIDLAND ODESSA URBAN

TRANSIT DISTRICT, CITY OF ODESSA, TEXAS, CITY OF MIDLAND, TEXAS, RATP

DEV USA, INC., and MIDLAND-ODESSA TRANSIT MANAGEMENT, INC. (collectively

the “Parties”) hereby request that the Court grant an extension of time for the Defendants’ expert

deadline, the discovery deadline and the dispositive motions deadline currently set for October

28, 2020, November 4, 2020 and December 4, 2020.

       1.      The Court entered its amended scheduling order on August 5, 2020 (Dkt. 28)

               which set the Defendants’ expert deadline on October 28, 2020, the discovery

               deadline on November 4, 2020 and the dispositive motions deadline on December

               4, 2020. This case is currently set for a jury trial on August 2, 2021.
             Case 7:20-cv-00021-DC Document 35 Filed 10/14/20 Page 2 of 4




        2.      The Parties have been engaged in written discovery and depositions. However,

                due to scheduling issues related to the number of parties involved in this case and

                other settings, additional depositions need to be conducted prior to trial.

                Specifically, Plaintiff’s deposition has not yet been taken and needs to be taken

                prior to the close of discovery. Plaintiff also needs to take Defendants’ expert

                deposition and Defendants need to take Plaintiff’s expert deposition. The Parties

                request the discovery deadline be extended to December 31, 2020 so that

                discovery may be completed.

        3.      Defendants’ expert needs an additional two weeks to finalize his report due to

                scheduling issues in other cases and the niche nature of the legal issues in this

                dispute. The Parties request the Court to extend the Defendants’ expert deadline

                to November 11, 2020.

        4.      The Parties also request an extension of the dispositive motions deadline to permit

                motions to be filed once discovery is closed. The Parties request the Court to

                extend the dispositive motions deadline to February 1, 2021.

        5.      Counsel for the Parties have conferred and agreed to the extensions requested in

                this Motion. The Parties’ request does not impact the current pretrial deadlines or

                the date this case is set for trial.

        ACCORDINGLY, the Parties request that the Court grant the extensions requested

herein, extend the Defendants’ expert deadline to November 11, 2020, the discovery deadline to

December 31, 2020, extend the dispositive motions deadline to February 1, 2021, and for such

other relief to which the Parties may show themselves justly entitled.




JOINT AGREED MOTION TO EXTEND DEADLINES – PAGE 2
           Case 7:20-cv-00021-DC Document 35 Filed 10/14/20 Page 3 of 4




                                                   Respectfully submitted,

                                                   /s/ Christopher McGreal
                                                   Christopher P. McGreal
                                                   State Bar No. 24051774
                                                   cmcgreal@drtx.org
                                                   Rachel B. Cohen-Miller
                                                   State Bar No. 24064301
                                                   rmiller@drtx.org
                                                   Disability Rights Texas
                                                   1420 Mockingbird Lane, Suite 450
                                                   Dallas, Texas 75247
                                                   (214) 845-4069
                                                   (214) 630-3472 – Facsimile
                                                   ATTORNEYS FOR PLAINTIFF


                                                   /s/ Amanda N. Crouch
                                                   Jon Mark Hogg
                                                   State Bar No. 00784286
                                                   jmhogg@jw.com
                                                   Amanda N. Crouch
                                                   State Bar No. 24077401
                                                   JACKSON WALKER L.L.P.
                                                   136 W. Twohig, Suite B
                                                   San Angelo, Texas 76903
                                                   (325) 481-2560
                                                   (325) 481-2585 – Facsimile
                                                   JACKSON WALKER L.L.P.
                                                   112 East Pecan Street, Suite 2400
                                                   San Antonio, Texas 78205
                                                   acrouch@jw.com
                                                   (210) 978-7700
                                                   (210) 978-7790 – Facsimile
                                                   ATTORNEYS FOR DEFENDANTS
                                                   MIDLAND ODESSA URBAN TRANSIT
                                                   DISTRICT, RATP DEV USA, INC.,
                                                   and MIDLAND-ODESSA TRANSIT
                                                   MANAGEMENT, INC.




JOINT AGREED MOTION TO EXTEND DEADLINES – PAGE 3
           Case 7:20-cv-00021-DC Document 35 Filed 10/14/20 Page 4 of 4




                                                   /s/ Aaron M. Dorfner
                                                   Aaron M. Dorfner
                                                   State Bar No. 24040824
                                                   adorfner@cbtd.com
                                                   Melinda D. Hamm
                                                   State Bar No. 24059924
                                                   mhamm@cbtd.com
                                                   COTTON, BLEDSOE, TIGHE & DAWSON
                                                   A Professional Corporation
                                                   P.O. Box 2776
                                                   Midland, Texas 79702
                                                   (432) 684-5782
                                                   (432) 682-3672 – Facsimile
                                                   ATTORNEYS FOR DEFENDANT,
                                                   CITY OF MIDLAND, TEXAS


                                                   /s/ Daniel C. Jones
                                                   Daniel C. Jones
                                                   Senior Assistant City Attorney
                                                   State Bar No. 24110838
                                                   dcjones@odessa-tx.gov
                                                   CITY OF ODESSA
                                                   411 W. 8th Street
                                                   P.O. Box 4398
                                                   Odessa, Texas 79760
                                                   (432) 335-3289
                                                   ATTORNEYS FOR DEFENDANT,
                                                   CITY OF ODESSA, TEXAS


                                  CERTIFICATE OF SERVICE

       This is to certify that on the 14th day of October, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notice of such filing to all
attorneys of record on file.


                                                   /s/ Amanda N. Crouch
                                                   Amanda N. Crouch




JOINT AGREED MOTION TO EXTEND DEADLINES – PAGE 4
